DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chidlow [US 20190047334 A1].
As for claim 1, Chidlow discloses a control system for an air maintenance tire system, wherein the air maintenance tire system includes at least one pump (46) in fluid communication with a tire cavity, the tire cavity being formed by a pneumatic tire being mounted on a wheel (12), and the at least one pump compresses the air from atmosphere (paragraph 0037) and releases the compressed air into the tire cavity upon operation of the air maintenance tire system, the control system comprising: 
a sensor unit including a pressure sensor for measuring a pressure in the tire cavity and an antenna (Figure 1) for transmitting measured pressure data (claim 8, paragraphs 0064 and 0071);
a processor (24) for receiving the measured pressure data, the processor including a memory for storing a predetermined low-pressure threshold (paragraph 0052); 

a first signal transmitted from the processor to the actuation means to actuate operation of the air maintenance tire system when the measured pressure in the tire cavity is below the threshold (paragraphs 0030 and 0052); and 
a second signal transmitted from the processor to the actuation means to de-actuate operation of the air maintenance tire system when the measured pressure in the tire cavity is at or above the threshold (paragraphs 0035 and 0052).
As for claim 2, Chidlow discloses the sensor unit is mounted on at least one of the tire, the wheel and the air maintenance tire system (Claim 8, paragraphs 0064 and 0071).
As for claim 3, the at least one pump is a mechanical pump (paragraph 0037).
As for claim 4¸ the actuation means includes an actuation valve in fluid communication with an inlet of the at least one pump, the first signal opening the actuation valve and the second signal closing the actuation valve (Figure 2, paragraphs 0030, 0035, and 0052).
As for claim 9¸Childlow discloses a relay in electronic communication with the processor and actuation means (26, Fig 1).
As for claim 15, the sensor unit includes a module for storing identification information for the tire (RFID, paragraph 0052).
As for claim 16¸Chidlow discloses power means to power the sensor unit, the power means including at least one of a wireless power receiver, a non-rechargeable battery, a rechargeable battery, a supercapacitor and an energy harvesting structure (paragraph 0052).
As for claim 17¸ the power means also power the actuation means (paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chidlow as applied to the claims above.
As for claim 5, Chidlow does not specifically disclose an actuation valve at the outlet of a pump.  However, it would have been obvious for an actuation valve to be at the outlet of the pump so that the pump could be actuated to allow air to flow out from the tire when pressure is determined to be at or above a threshold.
As for claim 7¸ Chidlow discloses that the system could use an electric pump but it is not needed because it has limitations (paragraphs 0084 and 0086).  Having these teachings on hand, it would have been obvious to the skilled artisan to select the appropriate pump for their needs.  
Claim 8 is interpreted and rejected using the same reasoning as claim 7 above.

Claims 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chidlow as applied to the claims above, and further in view of CIOVNICU [US 20180356798 A1].
As for claim 6, Chidlow does not disclose a bypass.  In an analogous art, CIOVNICU discloses a signal can also actuate a bypass in the actuation valve (paragraphs 0214-0215). Having each of the references on hand, it would have been obvious to the skilled artisan to modify Chidlow to include a bypass to the actuation valve so that the system could be operated in a safe state if a fault/error occurred in the system.
As for claim 10, Chidlow does not specifically disclose a temperature sensor.  In an analogous art, CIOVNICU discloses that it was known in the art to use for a tire air maintenance system to include a temperature sensor for measuring temperature in a tire (paragraph 0290, 0294).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify Chidlow to include a tire temperature sensor in order to yield the predictable results of system configured to provide more accurate information regarding the state and health of a vehicle tire.
As for claim 11, CIOVNICU discloses that at least one of the sensor unit and the processor correlates the measured pressure and the measured temperature (paragraphs 0294-0297 and 0299-0302).
As for claim 12, CIOVNICU discloses that the sensor unit is a tire pressure monitoring system sensor unit (paragraph 0294).
claim 13¸ CIOVNICU discloses the processor receives an atmospheric temperature reading and offsets the measured temperature of the tire with the atmospheric temperature reading (paragraphs 0294-0297).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McClellan [US 20170015158 A1] discloses an automatic tire inflation system and pump.
Hrabal [US 20120285596 A1] discloses a self-reinflating tire.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684